Exhibit 10.26




LANDAMERICA FINANCIAL GROUP, INC.

NON-EMPLOYEE DIRECTOR

NON-QUALIFIED STOCK OPTION AGREEMENT







THIS AGREEMENT dated as of May 23, 2001, between LandAmerica Financial Group,
Inc., a Virginia corporation (the "Company"), and ______________ (the
"Optionee"), is made pursuant and subject to the provisions of the Company's
2000 Stock Incentive Plan, as amended from time to time (the "Plan").  All terms
used herein that are defined in the Plan shall have the same meanings given them
in the Plan.

1.

Grant of Option.  Pursuant to the terms of the Plan, the Company, on May 23,
2001, granted to the Optionee, subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate of Two
Thousand (2,000) shares of the Common Stock of the Company (the "Common Stock")
at an option price per share of $27.70 (the "Option").  The Option shall be a
Non-Qualified Stock Option exercisable as hereinafter provided.

2.

Terms and Conditions.  This Option is subject to the following terms and
conditions:

(a)

Expiration Date.  The Expiration Date of this Option is May 23, 2011.

(b)

Exercise of Option.  This Option shall be exercisable with respect to the total
number of shares covered by this Option after the expiration of six (6) months
from the granting of the Option.  Once this Option has become exercisable with
respect to the total number of shares in accordance with the preceding sentence,
it shall continue to be exercisable with respect to such shares until the
termination of the Optionee's rights hereunder pursuant to paragraph 3, 4 and 5
or, otherwise, until the Expiration Date.  A partial exercise of this Option
shall not affect the






--------------------------------------------------------------------------------

Optionee's right to exercise subsequently this Option with respect to the
remaining shares that are exercisable, subject to the six month vesting period
set forth in the first sentence of this subparagraph (b) and the conditions of
the Plan and this Agreement.

(c)

Method of Exercising and Payment for Shares.  This Option may be exercised only
by written notice delivered to the attention of the Company's Secretary at the
Company's principal office in Richmond, Virginia.  The written notice shall
specify the number of shares being acquired pursuant to the exercise of the
Option when such Option is being exercised in part in accordance with
subparagraph 2(b) hereof.  The exercise date shall be the date upon which such
notice is received by the Company.  Such notice shall be accompanied by payment
of the Option price in full for each share either in cash in United States
Dollars, or by the surrender of shares of Common Stock, or by cash equivalent
acceptable to the Company or any combination thereof having an aggregate fair
market value equal to the total Option price for all the shares being purchased.

(d)

Cashless Exercise.  To the extent permitted by applicable laws and regulations,
at the request of the Optionee, the Company will cooperate in a "cashless
exercise" in accordance with Section 8.05 of the Plan.

(e)

Nontransferability.  This Option is nontransferable except, in the event of the
Optionee's death, by will or by the laws of descent and distribution subject to
the terms hereof.  During the Optionee's lifetime, this Option may be exercised
only by the Optionee.

3.

Exercise in the Event of Death.  Subject to the six month exercisability
requirement set forth in Section 2(b) hereof, this Option shall remain
exercisable with respect to any shares yet unexercised in the event that the
Optionee dies prior to exercising this Option in full and prior to the




-2-



--------------------------------------------------------------------------------

Expiration Date of this Option.  In that event, this Option may be exercised by
the Optionee's estate, or the person or persons to whom his rights under this
Option shall pass by will or the laws of descent and distribution.  The
Optionee's estate or such persons must exercise this Option with respect to the
remaining shares subject to the Option, if at all, within two years of the date
of the Optionee's death or during the remainder of the period preceding the
Expiration Date, whichever is shorter.

4.

Exercise in the Event of Permanent and Total Disability.  Subject to the six
month exercisability requirement set forth in Section 2(b) hereof, this Option
shall remain exercisable with respect to any shares yet unexercised if the
Optionee becomes permanently and totally disabled (within the meaning of the
Company's Long-Term Disability Plan) while serving on the Board prior to
exercising this Option in full and prior to the Expiration Date of this Option.
 In such event, the Optionee must exercise this Option with respect to the
remaining shares subject to the Option, if at all, within two years of the date
on which he ceases serving on the Board due to permanent and total disability or
during the remainder of the period preceding the Expiration Date, whichever is
shorter.

5.

Exercise After Resignation, Non-Election or Other Approved Circumstance.
 Subject to the six month exercisability requirement set forth in Section 2(b)
hereof, in the event that the Optionee resigns from or is not re-elected or does
not stand for re-election to the Board or in any other circumstance approved by
the Board in its sole discretion, this Option shall remain exercisable with
respect to any shares yet unexercised but must be exercised by the Optionee, if
at all, within two years following the date of his resignation or cessation of
service on the Board, or




-3-



--------------------------------------------------------------------------------

within the period prescribed by the Board in an approved circumstance, or during
the remainder of the period preceding the Expiration Date, whichever is shorter.

6.

Fractional Shares.  Fractional shares shall not be issuable hereunder, and when
any provision hereof may entitle the Optionee to a fractional share such
fraction shall be disregarded.

7.

Investment Representation.  The Optionee agrees that, unless such shares shall
previously have been registered under the Securities Act of 1933, (a) any shares
purchased by him hereunder will be purchased for investment and not with a view
to distribution or resale, and (b) until such registration, certificates
representing such shares may bear an appropriate legend to assure compliance
with such Act.  This investment representation shall terminate when such shares
have been registered under the Securities Act of 1933.

8.

Change in Capital Structure.  Subject to any required action by the shareholders
of the Company, the number of shares of Common Stock covered by this Option, and
the price per share thereof, shall be proportionately adjusted and its terms
shall be adjusted as the Committee shall determine to be equitably required for
any increase or decrease in the number of issued and outstanding shares of
Common Stock of the Company resulting from any stock dividend (but only on the
Common Stock), stock split, subdivision, combination, reclassification,
recapitalization or general issuance to holders of Common Stock of rights to
purchase Common Stock at substantially below its then fair market value or any
change in the number of such shares outstanding effected without receipt of cash
or property or labor or services by the Company or for any spin-off, spin-out,
split-up, split-off or other distribution of assets to shareholders.

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value or without par value, the




-4-



--------------------------------------------------------------------------------

shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

The grant of this Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

9.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law shall be deemed to apply.

10.

Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  

11.

Optionee Bound by Plan.  The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

12.

Binding Effect.  Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and insure to the benefit of the legatees,
distributees, and personal representatives of the Optionee and the successors of
the Company.

13.

Counterparts.  This Agreement may be executed in one or more counterparts, each
one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement.




-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Optionee has affixed his signature hereto.




OPTIONEE:

LANDAMERICA FINANCIAL GROUP,

INC.







_________________________

By:__________________________  




Title:_______________________


















































-6-



--------------------------------------------------------------------------------

LANDAMERICA FINANCIAL GROUP, INC.




Schedule

To

Non-Employee Director Stock Option Agreement







Names of Optionees




Michael Dinkins




James Ermer




John P. McCann




Robert F. Norfleet




Robert T. Skunda




Julious P. Smith, Jr.




Thomas G. Snead, Jr.




Eugene P. Trani




Marshall B. Wishnack





